—Appeals from a decision and an amended decision of the Workers’ Compensation Board, filed October 26, 1992 and November 26, 1993, which ruled, inter alia, that payments claimant received from his employer were advance payments of workers’ compensation benefits which tolled the Statute of Limitations for filing a claim.
Claimant was injured in a work-related motor vehicle accident in France while he was president of the employer. The record establishes that the employer was notified of the work-related nature of the accident and that it paid those medical bills not covered by claimant’s insurance coverage. The record further establishes that the employer was not required by contract or company policy to make these payments. We find that these facts provide substantial evidence to support the Board’s finding of advance payment of workers’ compensation benefits. The Board could reasonably infer that under the circumstances the payments were made in recognition of the work-related nature of claimant’s injury.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.